ALD-296                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2511
                                       ___________

                          IN RE: RAYMOND WINCHESTER,
                                                Petitioner
                       ____________________________________

                      On Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1:18-cv-01458)
                      ____________________________________

                        Submitted Pursuant to Fed. R. App. P. 21
                                  September 3, 2020

               Before: MCKEE, SHWARTZ and PHIPPS, Circuit Judges

                             (Opinion filed: October 5, 2020)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Raymond Winchester, proceeding pro se, has filed a petition for a writ of

mandamus to compel the United States District Court for the District of Delaware to




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
adjudicate his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. We will

dismiss the mandamus petition as moot.

       In 2018, Winchester filed a habeas petition in the District Court. Winchester has

petitioned this Court twice for mandamus relief based on alleged delay in the District

Court proceedings without success. See C.A. Nos. 19-2037, 20-2074. On June 17, 2020,

the District Court issued an opinion and order denying habeas relief. Winchester filed an

appeal, which is pending. See C.A. No. 20-2513.

       On July 15, 2020, Winchester submitted this mandamus petition, which we

construe as asking us to direct the District Court to adjudicate his habeas petition.

Winchester also filed a collection of documents in this Court. He included a July 7,

2020, letter by the District Court Clerk responding to his request for the status of his

habeas case. The letter stated that his case was pending. To the extent this letter may

have prompted the filing of the mandamus petition, there is no question that the District

Court has adjudicated Winchester’s habeas petition. On July 29, 2020, the District Court

Clerk sent Winchester another letter stating that his case is closed and that his appeal is

pending. Winchester’s request for a writ of mandamus compelling a decision by the

District Court is moot.

       Accordingly, we will dismiss Winchester’s mandamus petition.




                                               2